Per Curiam.
The appellants have presented us with an alleged abstract of the record which contains the testimony of certain of their witnesses. It appears from this abstract that a large number of other witnesses testified in the cause, some for the plaintiff, and others for the defendants; but, beyond the bare fact that they testified, the abstract says nothing about them. Ho attempt is made to give their testimony, or indicate what it was. The errors alleged consisted in the refusal of the court to give certain instructions requested by the defendants, the overruling of their motion for a new trial, and the entering of judgment against them. The instructions refused are set forth; but, although it is stated that instructions were given, the abstract does not inform us what they were, nor does it refer to the motion for a new trial. The argument for the defendants contains what is said to be the instructions given. Applied to a hypothetical case, these instructions seem to state the law correctly, and to embrace all that should have been given of the instructions refused. But, as instructions must be based on evidence, with *432only a meager portion of the evidence before us, we are unable to express a definite opinion as to what the instructions should have been. We may say however, that in the light of the testimony which the defendants have seen fit to submit to us, the instructions given appear to be unobjectionable, and those refused, defective in at least one important particular.
Rule 16 of this court requires the appellant or plaintiff in error to file with the clerk a printed abstract of the record, which shall fully state the points, from the record, relied on for a reversal. It is not enough to set forth the instructions refused without those given; and it is not enough to set forth both without the evidence. The instructions given may embrace those refused, or both giving and refusal may be fully justified by the evidence. Our rule was not adopted for purposes of amusement, and counsel or parties who see fit to disregard it must accept the consequences. Weiland v. Potter, 6 Colo. App. 451; Gottlieb v. Frost, 6 Colo. App. 452; Brewing Co. v. Howlett, 6 Colo. App. 558.
The appeal must be dismissed.

Dismissed.